IN THE SUPREl\/IE COURT OF THE STATE OF DELAWARE

ALAN T. BROOKS, §
§ No. 586, 2015
Plaintiff Below- §
Appellant, §
§
V. § Court BeloW. Superior Court

§ of the State of Delaware
DR. RAY LYNCH, DR. PATRICIA §

MUDHA, and JENNIFER § C.A. No. N15C-10-023
KRAFCIK, R.N., §
§
Defendants Below- §
Appellees. §

Submitted: July 22, 2016
Decided: October 13, 2016

Before STRINE, Chief Justice; HOLLAND and VALII~IURA, Justices.
O R D E R

This 13th day of October 2016, upon consideration of the parties’ briefs
and the record below, it appears to the Court that:

(1) The plaintiff-appellant, Alan T. Brooks, filed this appeal from the
Superior Court’s order summarily dismissinghis complaint. Brooks’ complaint
sought a declaratory j udgment and a Writ of mandamus directing the defendants
to medically approve Brooks’ request for ultraviolet radiation treatment for his
skin condition, known as Vitiligo. We find no merit to Brooks’ appeal.

Accordingly, We affirm the Superior Court’s judgment

(2) Brooks is incarcerated at the J ames T. Vaughn Correctional Center
(“JTVCC”) in Smyrna, Delaware. The defendants are alleged to be the medical
director, a doctor, and a nurse who worked at JTVCC between 2012 and 2015.1
Brooks alleged in his complaint that he had open heart surgery to replace an
aortic valve on October 18, 2012 at Kent General Hospital. On October 24,
2012, he was discharged from the hospital with a prescription for six weeks’
worth of Oxycodone and vitamins and returned to the custody of JTVCC. After
spending a week in the prison infirmary, Brooks alleged that defendant Mudha
discharged him without his Oxycodone medication. Brooks alleged that as a
result of his ongoing pain, his immune system was weakened, causing him to
develop vitiligo disease2

(3) Brooks’ complaint further alleged that, in April 2015, he was
allowed to see an outside dermatolo gist for his vitiligo. Brooks alleged that the
dermatologist prescribed vitamins, a topical cream, and twice per week

ultraviolet radiation therapy treatments for a period of six weeks. Brooks

 

1 Brooks’ complaint did not allege that the defendants are State employees. Indeed, it
appears that the defendants are or were employed by an outside company with whom the
State contracts to provide medical services in Delaware’s correctional facilities

2 Vitiligo is “a disease that causes the loss of skin color in blotches. . .. Vitiligo occurs when
the cells that produce melanin die or stop functioning . .. The condition is not life-threatening
or contagious. It can be stressful or make you feel bad about yourself. Treatment for vitiligo
may improve the appearance of the affected skin but does not cure the disease.”
http://www.mavoclinic.org/diSeases-conditions/vitiligo/basics/definition/con-Z0032007

alleged that defendant Lynch denied his radiation treatments in bad faith.
Brooks filed a medical grievance with prison officials The Department of
Correction’s (“DOC”) grievance panel upheld the decision to deny treatment.
Brooks alleged that the panel’s denial of his grievance was based on a
fraudulent statement by defendant Krafchik, indicating that she had contacted
the outside derrnatologist who verified that the ultraviolet therapy was not for
dermatitis and, therefore, was not approved.

(4) Brooks filed his complaint seeking a declaratory judgment under
10 Del. C. § 6501 and a writ of mandamus under 10 Del. C. § 564. Brooks
sought a declaration that: (i) defendant Krafchick had engaged in fraud and
misfeasance; (ii) defendant Lynch had violated Brooks’ statutory right to
medical care under 11 Del. C. § 6536 by denying his vitiligo treatment for
financial reasons;3 and (iii) all three defendants had violated Brooks’ right to
equal protection under the Fourteenth Amendment of the United States

Constitution. Brooks also requested the Superior Court to issue a writ of

 

3 Subsection (a) of 10 Del. C. § 6536 requires the DOC to establish “reasonable health,
medical and dental services” for each correctional facility. Although subsection (b) requires
the DOC to charge a reasonable fee for every medical appointment initiated by an inmate, it
also states that “an inmate shall not be refused medical treatment for financial reasons.” The
DOC is directed to debit an inrnate’s account later whenever funds are deposited into the
account. 10 Del. C. § 6536(b).

mandamus directing the defendants to permit Brooks to complete his ultraviolet
radiation treatments

(5) The Superior Court summarily dismissed Brooks’ complaint on
the ground that it was both factually and legally frivolous and failed to state a
claim upon which relief could be granted. The trial court interpreted Brooks’
complaint as attempting to state a medical malpractice action against the
defendants The Superior Court found that any claims relating to his recovery
from his 2012 open heart surgery werebarred by the statute of limitations and
that any claims relating to his 2015 diagnosis of vitiligo were barred because
Brooks’ complaint was not accompanied by an affidavit of merit. This appeal
followed.

(6) ln his opening brief, Brooks contends that the Superior Court erred
in treating his complaint, which sought a declaratory judgment and a writ of
mandamus as a medical malpractice action. Brooks also asserts that, even if his
complaint were properly construed as a malpractice action, it was not barred by
the statute of limitations and that the discharge instructions provided by his
outside treating physician should have satisfied the affidavit of merit
requirement because he is incarcerated and unable to obtain an expert’ s

affidavit

(7) The Superior Court has discretion to determine whether to entertain
a declaratory judgment action,4 and we review the Superior Court’ s decision to
accept or deny jurisdiction over a declaratory judgment action for abuse of
discretion.5 The Superior Court may not issue a declaratory judgrnent, however,
unless the action presents an actual, ripe controversy between parties whose
interests are real and adverse.6 We review questions of justiciability de novo.7

(8) The stated purpose of the Delaware Declaratory Judgment Act is
“to afford relief from uncertainty and insecurity with respect to [a party’s]
rights.”8 It provides a method for resolving a dispute where no other remedy
exists9 In this case, a declaratory judgment was inappropriate for several
reasons First, Brooks appealed defendant Lynch’ s decision denying ultraviolet
treatment of his vitiligo through the DOC’ s established grievance process The
DOC grievance panel upheld Dr. Lynch’s decision. Although Brooks was
unhappy with that result, his controversy has been heard. A declaratory

judgment action is not a means to appeal a decision rendered through the DOC’ s

 

4 10 Del. C. § 6506.

5 Gannett C0., Inc. v. Bd. of Mgrs. of DELJIS, 840 A.2d 1232, 1237 (Del. 2003).
6XL Specialty Insur. Co v. WMILiquidiating Trust, 93 A.3d 1208, 1217 (Del. 2014).
7 Id.

810 Del. C. § 6512.

9 Mason v. Boara' of Pension Trustees, 468 A.2d 298, 300 (Del. Super.), afd, 473 A.2d 1258
(Del. 1983).

grievance process Second, Brooks had no basis for invoking declaratory relief
against three individuals who have no cognizable interest in upholding the
decision of the prison grievance board denying Brooks’ request for treatment.10

(9) Brooks’ request for mandamus relief against these three individuals
also is inappropriate for several reasons First, Brooks cannot establisha “clear
legal right to the performance of a non-discretionary duty”11 because prison
authorities have “wide discretion” in the medical treatment afforded to
prisoners12 Moreover, Brooks’ request that these individual defendants be
directed to permit him to complete his ultraviolet radiation therapy is
misdirected. Any medical decisions made by the defendants were upheld by the
prison officials charged with reviewing Brooks’ grievances Brooks did not
seek a writ of mandamus against any public official, agency, or court, but
instead requested the writ to be issued to individuals against whom such a writ
will not lie.13

(10) Similarly, to the extent Brooks’ complaint can be construed to

assert a direct cause of action under 10 Del. C. § 6536(b) because his request for

 

10 Cf. Wilmington T rust Co. v. Barron, 470 A.2d 257, 262 (Del. 1983) (holding that
declaratory judgment was an inappropriate remedy because a judicial officer has no
cognizable interest in seeking to have his legal interpretations sustained).

11 Darby v. New Castle Gunning Bedford Ed. Ass ’n, 336 A.2d 209, 210 (Del. 1975).
12 Depuzy v. Conlan, 2007 WL 3071424, *2 (Del. oct. 22, 2007).
13 Saunders v. Murphy, 2016 WL 936941 (Del. Mar. 10, 2016).

6

treatment allegedly Was denied “for financial reasons,”14 his complaint still
would have been subject to summary dismissal for a simple reason. To the
extent Section 653 6 imposes any obligations upon which a cause of action could
be stated (a proposition that we do not decide), those obligations are owed by
the Department of Correction, which Brooks did not sue in this action. The
individual defendants could not be proper defendants to any statutory claim
under Section 653 6. lt is therefore understandable why the trial court focused
its attentions on Brooks’ key allegation, namely that he was the victim of
medical malpractice.

(11) All of the claims asserted in Brooks’ complaint filed in the
Superior Court depended in some form upon Brooks’ allegations of medical
malpractice.15 Brooks cannot avoid the requirement that such malpractice
claims must be accompanied by an affidavit of merit simply by couching his
malpractice claims as claims for declaratory and/or mandamus relief. Brooks is
not exempt from the requirement of providing an expert medical affidavit
simply because he is an incarcerated individual.16 We find no error in the

Superior Court’ s dismissal of Brooks’ complaint for failing to file an affidavit of

 

14 10 Del. C. §6536(b)

15 See Walls v. Cooper, 1991 WL 247806, *4 (Del. Nov. 8, 1991).
16 Id. at *5.

merit as required by 18 Del. C. § 6853(a). Given that holding, we do not
address the argument in regard to the statute of limitations17

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/s/ Randv .f Holland
Justice

 

17 See id. at *6.